Citation Nr: 0216675	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).

(The issues of entitlement to service connection for hiatal 
hernia and gastroesophageal reflux disease (GERD), and for 
skin cancer, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from March 1958 to March 
1961, and from September 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a July 2000 RO decision that determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for COPD.  This is the 
only issue addressed in the present Board decision.

The Board is undertaking additional development, pursuant 
to 38 C.F.R. § 19.9, on other issues of service connection 
for hiatal hernia and GERD, and for skin cancer.  After 
that development is completed, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

A claim for service connection for COPD was denied by the 
Board in a July 1997 decision.  Evidence received since then 
is cumulative or redundant, or by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for COPD.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for COPD, and the July 1997 
Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran first served on active duty in the Army from 
March 1958 to March 1961.  Service medical records from this 
period of active duty show that in 1958 he reported that he 
had seasonal wheezing for about 5 years and he thought he had 
asthma; objective findings were essentially normal, and it 
was commented that the complaints sounded like hayfever; and 
he was told to seek treatment when symptoms were active so 
that possible asthma could be substantiated.  Service medical 
records also show a few routine episodes of acute respiratory 
symptoms (along with other symptoms) from 1958 to 1961 which 
were assessed as a common cold or upper respiratory 
infection.  At the January 1961 service separation 
examination, clinical examination of the lungs and chest, and 
a chest X-ray, were normal.  

The veteran indicated on a VA examination in March 1971 that 
he had had asthma as a child.  He denied current lung 
problems, and none were found at this examination.  

A routine chest X-ray in December 1979 noted a pulmonary 
nodule, which was thereafter diagnosed as pulmonary 
tuberculosis.  In September-October 1980, the veteran was 
hospitalized and underwent a related right upper lung 
lobectomy.  Medical records from this time also note a 
history that he had asthma as a child.  

Later medical records show routine follow-up for the 
veteran's lung problems.  A private doctor wrote in May 1991 
that the veteran should be excused from National Guard field 
exercise because of pulmonary problems. 

The veteran again had active duty in the Army from September 
1991 to March 1992, when his National Guard unit was 
activated during the Persian Gulf War, and this active duty 
included service in Southwest Asia.  Service medical records 
from this period of active duty show that in November-
December 1991 he was treated, including a brief 
hospitalization, for COPD.  It was noted he was  status post 
lobectomy and that he had a long history of cigarette 
smoking.  At the March 1992 service separation examination, 
except for the preexisting lobectomy, his lungs were reported 
to be within normal limits; he also denied having asthma and 
shortness of breath. 

Post-service medical records from October 1992 and later note 
COPD, status post partial lung resection, and a long history 
of cigarette smoking.  At a VA examination in August 1993, 
the veteran gave a history of pulmonary problems starting in 
1980, and a history of cigarette smoking.  He claimed his 
breathing problems worsened because of his Persian Gulf 
service.  Current examination diagnoses included COPD.  
Subsequent medical and other records dated into the 1990s 
note various ailments including COPD and status post right 
upper lobectomy.  

In a July 1997 decision, the Board denied service connection 
for COPD, finding that the condition started between the 
veteran's two periods of active duty and was not aggravated 
by the second period of active duty.

Lay statements submitted in May 1998 relate that the veteran 
had developed various problems since returning from the 
Persian Gulf War.

In an unappealed May 1998 decision, the RO denied service 
connection for COPD claimed as secondary to tobacco use.  
(The veteran had claimed nicotine addiction began during his 
first period of active duty.)

Additional post-service medical records from the 1990s to 
2001 show treatment for a variety of ailments including COPD, 
and it was noted there was a long history of tobacco use 
which was continuing.  The veteran has also submitted copies 
of a number of records which were considered when his claim 
for service connection for COPD was previously denied by the 
Board.

A Board hearing scheduled for April 2002 was canceled by the 
veteran.

II.  Analysis

Through discussions in letters, the rating decision, 
statement of the case, and supplemental statement of the 
case, the veteran has been notified of the evidence needed to 
substantiate his application to reopen a previously denied 
claim for service connection for COPD, and he has been 
informed of his and the VA's respective responsibilities for 
providing evidence.  Relevant identified evidence has been 
obtained to the extent possible on this issue, and there is 
no VA obligation to provide an examination prior to a 
previously denied claim being reopened with new and material 
evidence.  Under the circumstances, the VA has satisfied the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

A claim for service connection for COPD was previously denied 
by the Board in a July 1997 decision, on the basis that the 
condition began between the veteran's two periods of active 
duty and was not aggravated during the second period of 
active duty.  Although the July 1997 Board decision is 
considered final, the claim may be reopened and reviewed on 
the merits if new and material evidence has been submitted 
since then.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The RO denied service connection for COPD claimed as 
secondary to tobacco use in a May 1998 decision; however, 
this claim was different and separate from the issue decided 
by the Board in July 1997 and now the subject of the 
application to reopen the claim.

At the time of the Board's July 1997 decision, the evidence 
consisted of service medical records from both periods of 
active duty, medical and other records from between the 
periods of active duty and after the last period of active 
duty, and the veteran's statements.

Since the July 1997 Board decision, the veteran has submitted 
additional statements of his own and from friends, generally 
asserting his COPD is related to service, but such statements 
are essentially redundant or cumulative of previously 
considered lay statements, and thus they are not new 
evidence.  Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  
Moreover, as laymen, the veteran and his friends have no 
competence to give a medical opinion on diagnosis or 
causation of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  These lay statements are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim, and thus they are not material evidence.

Since the July 1997 Board decision, the veteran has also 
submitted copies of some medical records which were 
previously considered, additional medical records of 
previously known episodes of treatment for lung problems, and 
more post-service medical records of treatment for COPD.  
Such medical records are essentially cumulative or redundant, 
and thus do not constitute new evidence.  Vargas-Gonzales, 
supra.  Moreover, these medical records are not material 
evidence as they do not link current COPD to service, either 
by incurrence or aggravation; these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for COPD, and the July 1997 Board decision remains 
final.


ORDER

The application to reopen a claim for service connection for 
COPD is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

